                                       Case 2:18-cv-00225-NDF Document 1-1 Filed 12/31/18 Page 1 of 1
    The JS 44 civil cover sheet and the intbrmalion contained            herein neither rqilace nor supplement the tiling and service of pleadings or other papers as required by law, except as
                                                              he Judicial Conterence oflhe United States in September 1974, is required for the use ofthe Cleric ofCourt for the
    provided by local rules of court. This form, approved by the
    purpose of initiating the civil docket sheet (SEEINSTRUCTIONS ON NEXT PAGE OF THISFORM.)

    I. (a) PLAINTIFFS                                                                                              DEFENDANTS
    Rodney Miears and Marian Miears, husband and wife                                                            SYSCO Montana, Inc.


      fb) County ofResidenceofFirst Listed Plaintiff                                                               Countv ofResidence ofFirst Listed Defendant                     YellOWStOne County, Ml
                                    (EXCEPT IN U.S PLAINTIFF CASES)                                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                   NOTE;      IN LAND CONDEMNATION CASES,USE THE LOCATION OF
                                                                                                                               THE TRACT OF LAND INVOLVED.


      (c) Attorneys (Firm Name, Address, and Telephone Number)                                                      Attorneys (IfKnown)
    Stinson Law Group, P.C., 1421 RumseyAve, Cody WY 82414
    Keegan, Krisjansons & Miles, PC., 1233 Bleistein Ave, Cody WY 82414

    II. BASIS OF JURISDICTION rPtocean -X-inOneBoxOnty)                                               ffl. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                               (For Diversity Cases Only)                                              and One Box for Defendant)
    □ 1    U.S. GovemmeDt                □ 3      Federal Questi<»                                                                         FTP       DEF                                                 PTF        DEF
             Plaintiff                               (U.S. Government Not a Party)                        Citizen ofThis State             iX 1       O     1   Incorporated or Principal Place            O 4      0 4
                                                                                                                                                                  of Business In This State


    □ 2 U.S. Government                  it 4 Diversity                                                   Citizen of Another Stale         O 2        O 2 Incorpwated and Principal Place                  0 5      X5
             Defendant                               (Indicate Citizenship ofParties in Item III)                                                                 of Business In Another State


                                                                                                          Citizen or Subject of a          0 3        0     3   Foreign Nation                             0 6      0 6
                                                                                                            Foreien Counlrv

    IV. NATURE OF SUIT (Place an "X" in One Box Only)                                                                                                  Click here for: Nature i
1             fXINTRACT                                                TORTS                                FORFEITURFTPENALTY                            BANKRUPTCY                        OTHER STATUTES                1
    □ 110 Insurance                         PERSONAL INJURY                  PERSONAL INJURY              G 625 Drug Relied Seizure              G 422 Appeal 28 USC 158               G 375 False Claims Act
    □ 120 Marine                        □ 310 Airplane                    0 365 Personal Injury -               of Property 21 USC 881           G 423 Withdrawal                      O 376QuiTam(31USC
    □ 130 Miller Act                    □ 315 Airplane Product                    Product Liabili^        G 690 Other                                     28 USC 157                          3729(a))
    □ 140 NegotiaUe Instrument                Liability                   0 367 Health Care/                                                                                           G 400 State Reapportionment
    □ 150 Recovery of Overpayment D 320 Assault, Libel 8c                        Pharmaceutical                                                     PROPERTY RIGHTS                    G 410Antitnist
          & Enforcement of Judgment       Slander                                Personal Injury                                                 G 820Copyri^ts                        G 430 Banks and Banking
    □ 151 Medicare Act              0 330 Federal Employers'                     Product Liability                                               G 830 Patent                          G 450 Commerce
    □ 152 Recos'cry of Defaulted          Li^ihty                         □ 368 Asbestos Personal                                                G 835 Patent - Abbreviated            G 460 Deportation
           Student Loans                □ 340 Marine                              Injury Product                                                          New Drug Application         G 470 Racketeer Influenced and
          (Excludes Veterans)           □ 345 Marine Product                      Liability                                                      G 840 Trademark                              Corrupt Organizations
    D 153 Recovery of Overpayment                 Liability                 PERSONAL PROPERTY                           LABOR                      SOCIAL SECURITY                     G 480 Consumer Credit
           of Veteran's Benefits        if- 350 Motor Vehicle             □ 370 Other Fraud               G 710 Fair Labor Standards             G 861 HIA(1395ff)                     0 490 Cable/Sat TV
    □ 160 Stockholders' Suits           □ 355 Motor Vehicle               □ 371 Truth in Lending                  Act                            G 862 Black Lung (923)                G 850 Securitie&'Commoclities/
    O 190 Other Contract                        Product Liability         O 380 Other Personal            G 720 Labor/Management                 O 863 DIWC/DIWW (405(g))                     Exchange
    □ 195 Contract Product Liability    D 360 Other Personal                     Property Damage                  Relations                      G 864 SSID Tide XVI                   G 890 Other Statutory Actions
    □ 196 Franchise                             Injury                    n 385 Property Damage           G 740 Railway Labor Act                G 865 RSI (405(g))                    G 891 Agricultural Acts
                                        n 362 Personal Injury -                  Product Liability        G 751 Family and Medical                                                     G 893 Environmental Matters
                                                Medical Malpractice                                               Leave Act                                                            G 895 Freedom of Information
1          REAL PROPERTY                     CIVIL RIGHTS                  PRISONER PETITIONS             0 790 Other Labw Litigation               FEDERAL TAX SUITS                         Act
    □ 210 Land Condemnation             O   440 Other Civil Rights           Habeas Corpus:               G 791 Employee Retirement              G 870 Taxes (U.S. Plaintiff           G 896 Arbitration
    O 220 Foreclosure                   O   441 Voting                    G 463 Alien Detainee                   Income Security Act                      or Defendant)                G 899 Administrative Procedure
    □ 230 Rent Lease & Ejectment        D   442 Employment                □ SI 0 Motions to Vacate                                               G 871 IRS—Third Party                        Act/Review or Appeal of
    O 240 Torts to Land                 □   443 Housing/                         Sentence                                                                 26 USC 7609                        Agency Decision
    □ 245 Tort Product Liability                Accommodations            O 530 General                                                                                                G 950 Constitutionality of
    □ 290 All Other Real Property       O 445 Amer. w/Disabiiities -      O 535 Death Penalty                     IMMIGRATION                                                                 Stale Statutes
                                                Employment                   Other:                       G 462 Naturalization Application
                                        D 446 Amer. w/Disabilitics - n 540 Mandamus & Other               G 465 Other Immigration
                                                Other                     □ 550 Civil Rights                     Actions
                                        O 448 Education                   G 555 PrisoD Condition
                                                                          G 560 Civil Detainee-
                                                                                 Conditions of
                                                                                 ConCnemenl

    V. ORIGIN (Place an "X" in One Box Only)
Ki Original                 □ 2 Removed from                     □ 3     Remanded from               □ 4 Reinstated or        OS Transferred from                  6 Multidistrict              □ 8 Multidistrict
           Proceeding               State Court                          Appellee Court                   Reopened                   Another District                   Litigation -                   Litigation -
                                                                                                                                     (specify)                          Transfer                      Direct File
                                                              .S.^vil Statute under which you are filing          not cite jurisdictional statutes unles diversity) :
    VI. CAUSE OF ACTION
                                             Rrief description of cau^:
                                              Defendant violated safe driving practices causing injury to Plaintiff
    VII. REQUESTED IN                        □ CHECK IF THIS IS A CLASS ACTION                               DEMAND S                                       CHECK YES only if demanded in complaint:
           COMI^LAINT:                             UNDER RULE 23, F.R.Cv.P.                                                                                 JURY DEMAND:                   K Yes           ONo
    VIII. RELATED CASE(S)
            IF ANY                                    instructions):      JUDGE.                                                                   DOCKET NUMBER
    DATE                                                                     SIGNATURE                     YOF RECO
    12/28/18
    FOR OFFICE USE ONLY



              / ScLinmd/l^ /ssc-cJ
